United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Port Huron, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0226
Issued: August 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 13, 2017 appellant, through counsel, filed a timely appeal from a
September 27, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish total disability from
work for the period January 23, 2013 to February 7, 2014 causally related to her accepted
employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
prior Board decision are incorporated herein by reference. The relevant facts are set forth below.
On January 29, 2013 appellant, then a 45-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that on January 23, 2013 she first became aware of her injury
and realized its relationship to her federal employment as she had the same symptoms as a result
of a previous injury.4 In a January 30, 2013 narrative statement, she claimed that she was
awakened by pain running from her left shoulder to her left fingertips. Appellant claimed that she
experienced tingling in her hand which she attributed to overreaching while casing mail at work.
OWCP initially denied the claim by decision dated April 2, 2013, finding that the evidence
of record was insufficient to establish the claimed events.
Appellant, through counsel, requested a telephone hearing before an OWCP hearing
representative and by decision dated November 6, 2013, the hearing representative modified the
prior decision to reflect that the evidence of record was sufficient to establish that she performed
the alleged work duties. Subsequently, OWCP accepted her claim for left carpal tunnel syndrome
and authorized left carpal tunnel release performed on April 18, 2014.
On January 22 and 29, 2014 appellant filed claims for compensation, CA-7 forms,
requesting compensation for leave without pay from January 23, 2013 to February 7, 2014. On
the reverse side of the claim form, the employing establishment noted that she had stopped work
on January 25, 2013. It also noted that it had removed appellant from employment effective
April 15, 2013 due to her lack of attendance.
In a letter dated March 17, 2014, Dr. Antonio Colombo, an attending Board-certified
internist, noted that appellant had a history of left hand carpal tunnel and left hand pain due to
work. He also noted her current medical treatment, which included wearing a brace as often as
possible and taking pain medication, and resultant restrictions and side effects. Dr. Colombo
maintained that appellant’s medications caused her incapacity for work.
By decision dated April 23, 2014, OWCP denied appellant’s claim for a recurrence of
disability from January 23, 2013 to February 7, 2014. It found that the medical evidence of record
failed to establish that she was disabled from work during the claimed period as a result of her
3

Docket No. 16-1880 (issued July 24, 2017).

4

The record indicates that, on the filing date of her occupational disease claim, appellant was performing light-duty
work with no use of her left hand and wrist. The record reflects that OWCP has not combined the current claim with
any prior claim.

2

accepted employment injury. OWCP further found that the evidence of record was insufficient to
establish that appellant’s claimed disability was due to a change or withdrawal of her light-duty
assignment. Appellant, through counsel, requested a telephone hearing before an OWCP hearing
representative and by decision dated January 30, 2015, a second OWCP hearing representative set
aside the April 23, 2014 decision and remanded the case to OWCP for further development of the
medical evidence. She found that while the medical opinion of Dr. Colombo regarding the cause
of appellant’s disability for work was insufficient to discharge appellant’s burden of proof to
establish total disability during the claimed period, it was sufficient to require referral to a second
opinion physician.
On remand, OWCP, referred appellant, together with a statement of accepted facts (SOAF)
and the medical record, to Dr. Emmanuel Obianwu, a Board-certified orthopedic surgeon, for a
second opinion examination. In a May 15, 2015 report, Dr. Obianwu reviewed her medical record,
the SOAF, and provided a history of the accepted employment injury. He noted appellant’s current
complaints of bilateral hand, elbow, wrist, and neck pain. Dr. Obianwu reported normal findings
on examination of the left hand, left wrist, neck, and bilateral shoulders and elbows. He diagnosed
resolved carpal tunnel syndrome of the left wrist and hand, normal shoulder, and normal cervical
spine. Dr. Obianwu reasoned that the left carpal tunnel syndrome had resolved as none of the
provocative tests for making such a diagnosis was positive in the left hand. More importantly, he
reasoned that there was no atrophy of the thenar eminence. Dr. Obianwu maintained that there
was no single objective finding that would lead any examiner to consider the presence of this
entity. He advised that there was no medical evidence to indicate that appellant was totally
disabled from January 2013 to February 2014. Appellant had left carpal tunnel syndrome, but
could work with restrictions. She had the same problem on the right side in 2011 and worked with
restrictions until her surgery. Dr. Obianwu noted talk about dizziness and difficulty controlling
her steering, but found it difficult to see how carpal tunnel syndrome in one hand could be
manifested by such a wide range in symptomatology as described by appellant. He concluded that
she could perform her duties as a rural carrier without restrictions. Dr. Obianwu recommended
that appellant wear wrist/forearm braces at night due to her to surgery on both hands. He also
recommended that she discontinue use of the pain killer Norco as he did not find anything on her
musculoskeletal examination to justify the use of this potent narcotic analgesic agent.
By decision dated June 5, 2015, OWCP denied appellant’s claim for a recurrence of
disability for the period January 23, 2013 to February 7, 2014 based on Dr. Obianwu’s opinion.
Counsel requested another telephone hearing before an OWCP hearing representative and by
decision dated May 5, 2016, a third OWCP hearing representative affirmed the June 5, 2015
decision. She found that Dr. Obianwu’s report was sufficiently rationalized to establish that
appellant was not totally disabled from work during the claimed period due to her accepted work
injury.
On May 16, 2016 appellant, through counsel, requested reconsideration and submitted an
undated letter from Dr. Colombo. In the undated letter, Dr. Colombo noted a history of his
treatment of appellant and referenced his prior letter of March 2014, maintaining that he had
explained the reasons why he placed her off work for an extended period of time. He indicated
that, postoperatively, she related that she had weakness and occasional numbness in her left hand.
Dr. Colombo also indicated that appellant had weakness in her left hand on a Jamar dynamometer
testing, which was normal for her current age. He also disagreed with Dr. Obianwu’s finding that

3

she had no evidence of pathology. Dr. Colombo found that appellant still had weakness in her
hand, which was one of her initial complaints, and her history was still positive for the condition.
He maintained that the only objective proof of the condition would be another electromyogram
(EMG). Dr. Colombo noted that appellant’s job required her to lift boxes weighing 70 pounds and
related that with her left hand strength being half of normal she should be restricted from
performing such a task. He concluded that Dr. Obianwu was unaware of her other medical
problems, and thus, his comment regarding her pain medicine use was unfortunate.
By decision dated August 12, 2016, OWCP denied appellant’s request for reconsideration
of the merits of her claim. It found that her request for reconsideration neither raised substantive
legal questions, nor included new and relevant evidence. Subsequently, on September 22, 2016
appellant appealed to the Board.
By decision dated July 24, 2017, the Board set aside the August 12, 2016 decision and
remanded the case to OWCP for further merit review of appellant’s claim for total disability wageloss benefits for the period January 23, 2013 to February 7, 2014. The Board found that
Dr. Colombo’s undated report constituted relevant and pertinent new medical evidence.
On remand OWCP conducted a merit review of appellant’s claim. By decision dated
September 27, 2017, it denied modification of its prior decision. OWCP reviewed Dr. Colombo’s
undated report, which it had been directed to review by the Board, and found that it was
insufficiently rationalized to establish that appellant was totally disabled from work for the period
January 23, 2013 to February 7, 2014 due to her accepted employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.6 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury.7
Whether a particular injury causes an employee to be disabled from employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.8 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled from work.
The Board will not require OWCP to pay compensation for disability in the absence of any
medical evidence addressing the specific dates of disability for which compensation is claimed.

5

Supra note 2.

6

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

7

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999).

8

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

4

To do so would essentially allow an employee to self-certify his or her disability and entitlement
to compensation.9
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.10 Rationalized medical evidence is medical evidence
which includes a physician’s detailed medical opinion on the issue of whether there is causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.11 Neither the fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she was
totally disabled from work for the period January 23, 2013 to February 7, 2014 due to her accepted
employment injury.
On July 24, 2017 the Board reviewed an undated report of Dr. Colombo. The Board found
that his report constituted relevant and pertinent new evidence, and thus, set aside OWCP’s
August 12, 2016 decision which had denied appellant’s request for reconsideration under 5 U.S.C.
§ 8128. The Board remanded the case for OWCP to conduct a merit review as to whether she had
met her burden of proof to establish total disability from work for the period January 23, 2013 to
February 7, 2014 causally related to the accepted employment injury.
After conducting a merit review, OWCP issued a September 27, 2017 decision, finding
that appellant had not met her burden of proof to establish total disability from work for the period
January 23, 2013 to February 7, 2014 due to the accepted employment-related left carpal tunnel
syndrome. It determined that Dr. Colombo’s report was insufficiently rationalized to outweigh the
weight accorded to the May 15, 2015 report of Dr. Obianwu, an OWCP referral physician.
Appellant has the burden of proof to establish by the weight of the substantial, reliable, and
probative evidence, causal relationship between her claimed disability for that period and the

9

Amelia S. Jefferson, id.

10

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Leslie C. Moore, 52 ECAB 132 (2000).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

accepted conditions.13 The Board finds that she has failed to submit sufficient medical evidence
to establish employment-related disability for the period claimed due to her accepted injury.14
The Board finds that the opinion of Dr. Obianwu represents the weight of the medical
evidence on whether appellant was totally disabled from January 23, 2013 to February 7, 2014 due
to her accepted employment injury. In his May 15, 2015 report, Dr. Obianwu opined that her left
wrist carpal tunnel syndrome had resolved and that there was no medical evidence to indicate that
she was totally disabled from January 2013 to February 2014. He examined appellant and reported
normal findings on examination of the left hand, left wrist, neck, and bilateral shoulders and
elbows. Dr. Obianwu explained that none of the provocative tests for making a diagnosis of left
wrist carpal tunnel syndrome was positive in the left hand. He related that, more importantly, there
was no atrophy of the thenar eminence. Dr. Obianwu reasoned that there was no single objective
finding that would lead any examiner to consider the presence of this entity. He concluded that
appellant could perform her duties as a rural carrier without restrictions.
The Board finds that Dr. Obianwu’s report represents the weight of the medical evidence
and establishes that appellant was not totally disabled from work for the period January 23, 2013
to February 7, 2014. Dr. Obianwu’s opinion is based on a proper factual and medical history as
he reviewed the SOAF and medical record. He also related his comprehensive examination
findings in support of his opinion that appellant could perform her usual job without restrictions.
Appellant relies upon the medical opinion of Dr. Colombo to establish that her disability
from work during the claimed period was due to her accepted work injury. Dr. Colombo,
attempted to explain in his undated report why she was totally disabled from January 2013 to
February 2014 due to her accepted work-related left carpal tunnel syndrome. Dr. Colombo noted
that, while Dr. Obianwu found no evidence of pathology, he found weakness in appellant’s hand
on testing with a Jamar dynamometer, noting that this was one of her initial complaints and it had
not resolved postsurgery. He advised that her history was still positive for a carpal tunnel
condition. Dr. Colombo recommended that appellant undergo another EMG as the only objective
proof of her condition. He maintained that, since her left hand strength was only half of normal,
she should be restricted from lifting 70-pound boxes at work. Dr. Colombo further maintained
that, Dr. Obianwu’s comment regarding her pain medicine use was unfortunate as he was not
aware of her other medical problems. The Board finds that the opinion of Dr. Colombo is
insufficiently rationalized. Dr. Colombo’s finding of a continuing left carpal tunnel condition is
speculative as he recommended additional diagnostic testing to substantiate this condition.15
Moreover, he did not sufficiently explain how any continuing condition or disability and the lifting
work restriction were causally related to the accepted employment injury. The Board has held that
a medical opinion not supported by medical rationale is of little probative value.16 Thus, for these
reasons, Dr. Colombo’s report is insufficient to meet appellant’s burden of proof.

13

Amelia S. Jefferson, supra note 8.

14

Alfredo Rodriguez, 47 ECAB 437 (1996).

15

Debra K. Orley, Docket No. 04-0350 (issued March 24, 2004).

16

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

6

As noted, appellant must submit reasoned medical evidence directly addressing the specific
dates of disability from work for which she claims compensation.17 She did not provide medical
evidence containing a rationalized opinion supporting that she could not work during the period
January 23, 2013 to February 7, 2014 due to her accepted condition, and thus did not meet her
burden of proof.
On appeal, counsel contends that OWCP failed to adjudicate the claim in accordance with
the causation standard. He further contends that it also failed to give due deference to an attending
physician’s findings. Counsel requests that the Board take specific corrective action rather than
simply remand the claim. However, as discussed above, Dr. Colombo, did not provide a
rationalized opinion sufficient to show that appellant’s disability during the claimed period was
causally related to the accepted employment-related injury.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
from work for the period January 23, 2013 to February 7, 2014 due to her accepted employment
injury.

17

See K.A., Docket No. 16-0592 (issued October 26, 2016).

7

ORDER
IT IS HEREBY ORDERED THAT the September 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

